DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
The prior art of record, taken singly or in combination, does not disclose “A method for fabricating a display device, the method comprising: … placing a driving circuit of the display device, on a bonding area of the display panel positioned on the bonding stage unit; and mounting the driving circuit to the bonding area of the display panel by applying a pressure and ultrasonic vibration to the driving circuit on the bonding area, by a head unit of the bonding apparatus which is located above the bonding stage unit, … a protrusion at an edge portion of the first bonding stage which corresponds to an end of the display panel at which the bonding area is disposed” of claim 1, when taken in combination with the rest of the claim elements.
To elaborate briefly on the above, the instant case is a child case of 16/127,376 (Allowed on 10/16/20).  Compare the highlighted limitations above, to the “allowable subject matter” in the parent case.  It is basically the same thing, but worded differently.   Hence, the claims are allowable for the same general reasons as in parent case.
Additional searching by Examiner resulted in finding additional reference (US-2014/0319554; part of the patent family with the best priority date).  However, while the reference teaches many of limitations of the claim 1 (see figure on face of patent and related claims), it does not cure the deficiencies of other known references, and does not teach enough to write a proper rejection even with other references included.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
08/28/22
/Mounir S Amer/Primary Examiner, Art Unit 2894